Title: From George Washington to Major General Israel Putnam, 28 November 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Whitemarsh [Pa.] 28th Novemr 1777.

The inclosed remonstrance was laid before me by Colo. Drake and Mr Hunt Commissioners appointed in the County of West Chester to

take Care of all Forage and property exposed to the depredations of the Enemy—and also Commissioners of sequestration to dispose of the personal property of those who have fled to or joined the Enemy.
They complain that parties from your Army frequently take property which they pretend is going to, or is within reach of the Enemy and make sale of it for their own Benefit pretending they do it by Virtue of a General order issued by me in Jersey last Spring.
That they may be under no mis-apprehension of that Order in future, I now declare that it was only meant to extend to such property as shall be actually taken from the Enemy by force of Arms, which I directed to be divided among the Captors as an encouragement to them.
I therefore desire that for the future all property of what kind soever, that shall be removed from the Neighbourhood of the Enemys lines whether it belong to persons well or ill affected, shall be delivered to the Commissioners appointed by the state, to be by them disposed of in such Manner as they shall think proper. If the Army is in want of The forage or provision so removed or taken the Commissaries or Quarter M⟨asters⟩ are to purchase it of the Commissioners. This will en⟨tirely⟩ quiet the Inhabitants who upon the plan that has lately b⟨een⟩ adopted, find the Army their oppressors instead of pro⟨tectors.⟩ I am &ca.
